DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on12/2/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zha et al., US 2019/0302529 (hereinafter Zha) in view of Wu CN207883228 (hereinafter Wu) and further in view of Tasumi et al., US 2008/0284315 (Tasumi).
Regarding claims 4 and 12, Zha teaches (Abstract and Figure 3) a display device comprising a backlight module and a display panel disposed on the backlight module (Abstract), the backlight module comprising: a substrate original translation15a plurality of mini light-emitting diode (mini-LED) chips disposed on the substrate for light emission (11 and 12), wherein the mini-LED chips are spaced apart from each other 
However, in the same field of endeavor of backlights, Wu teaches a first LED chip for emitting red light, a second LED chip for emitting green light, a third LED chip for emitting blue light, and a fourth LED chip for emitting yellow light (Abstract).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a four color LED pixel in order to allow for enhanced color rendering effects and better display quality.  Zha and Wu are silent as to a sealant covering the LED chips.  
However, in the same field of endeavor of backlights, Tasumi teaches a sealant, being transparent, disposed on the substrate and covering the mini-LED chips for package (Figure 1, sealant).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a sealant to cover the LED chips in order to protect the chips from moisture and further to better control light emission and color mixing within the backlight. 
Regarding claims 5-10 and 13-17, Zha, Wu and Tasumi teach the invention as explained above.  Further, it is the position of the examiner that, lacking criticality and unexpected results, the arrangement of the LED chips within the pixel areas would have been an obvious matter of design choice and routine experimentation for one of ordinary skill in the art based on well-known principals of light emission and color mixing, as well as the desired shape and size of the display device.
Allowable Subject Matter
Claims 1-3 are allowed.
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875